Citation Nr: 1012187	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right lower extremity 
radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent 
before July 6, 2009 and in excess of 20 percent effective 
July 6, 2009 for service-connected lumbosacral degenerative 
disc disease status-post one level fusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2006 rating decision by which the RO granted 
service connection for right lower extremity radiculopathy, 
and denied entitlement to as increased (compensable) rating 
for hypertension and a rating in excess of 10 percent for 
the low back disability.  

In July 2009, the RO increased the 10 percent rating for the 
low back disability to 20 percent, effective July 6, 2009.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, that matter 
remains on appeal and is recharacterized on the title page 
of this decision.
 
Regarding right lower extremity radiculopathy, the Veteran 
is contesting the initial disability rating assigned.  
Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a video conference hearing 
before a Veterans Law Judge in February 2010.  Although she 
was notified of the time and date of the hearing by mail 
sent to her last known address, she failed to appear for 
that hearing and neither furnished an explanation for the 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2009), when an 
appellant fails to report for a scheduled hearing and has 
not requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  The Veteran takes antihypertensive medication; her 
service-connected hypertension is asymptomatic.  

2.  The Veteran's service-connected right lower extremity 
radiculopathy was manifested by no more than mild 
symptomatology before August 20, 2007 and by moderate 
symptomatology effective August 20, 2007.

3.  The Veteran's service-connected lumbosacral degenerative 
disc disease status-post one level fusion was manifested by 
less than two weeks of incapacitating episodes during any 
relevant 12 month period, by forward flexion of the lumbar 
spine of more than 60 degrees, and by a combined range of 
motion of the thoracolumbar spine of more than 120 degrees 
before July 6, 2009 and by forward flexion of no more than 
60 degrees effective July 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the Veteran's service-
connected hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.104, Diagnostic Code 7101 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
right lower extremity radiculopathy have not been met for 
the period before August 20, 2007; effective August 20, 
2007, the criteria for a 20 percent evaluation, but no 
higher, for the Veteran's service-connected right lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent before July 6, 2009 and in excess of 
20 percent effective July 6, 2009 for the Veteran's service-
connected lumbosacral degenerative disc disease status-post 
one level fusion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5010-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at 
the time entitlement arose is of primary concern.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held 
that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Hypertension  

The Veteran's service-connected hypertension has been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7101.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic 
pressure predominantly 120 or more; a 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more; and 
a 10 percent disability rating is warranted for diastolic 
pressure predominantly 100 or more or systolic pressure 
predominantly 160 or more; or minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 9mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.; Note (1).  Hypertension is 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  Id.; Note (3).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  

On April 2006 VA medical examination, the Veteran reported 
that she had recently been placed on antihypertensive 
medication and that her hypertension had been well 
controlled since.  She denied any symptoms associated with 
her hypertension.  The examiner diagnosed essential 
hypertension with no evidence of hypertensive cardiovascular 
disease.  

On August 2007 VA medical examination, the Veteran indicated 
that she was still taking antihypertensive medication.  She 
denied side effects.  She was currently asymptomatic 
regarding hypertension, and she had no history of myocardial 
infarction.  An EKG was abnormal.  The examiner diagnosed 
hypertension with arteriosclerotic heart disease.  The 
examiner did not comment upon the etiology of the Veteran's 
heart disease.

Because the Veteran's hypertension, in and of itself, has 
been asymptomatic during the entire course of the appellate 
period, not even the criteria for a 10 percent evaluation 
under Diagnostic Code 7101 are met.  38 C.F.R. § 4.104.  As 
such, no more than a zero percent evaluation is warranted.  
38 C.F.R. § 4.31.  The zero percent evaluation is warranted 
for the entire appellate period because no material 
fluctuations in the Veteran's disability level have been 
shown.  Hart, supra.

The Board finds no diagnostic codes that are more relevant 
to the Veteran's condition or that would result in a higher 
disability rating.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun v. Peake, 22 Vet. App. 
111 (2008), the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected hypertension is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's hypertension with the 
established criteria found in the rating schedule for 
hypertension shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Indeed, the Veteran's hypertension is asymptomatic, and she 
has been rated accordingly.  See 38 C.F.R. § 4.31.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for her 
hypertension.  Indeed, it does not appear from the record 
that she has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There 
is nothing in the record which suggests that hypertension 
markedly impacted her ability to perform her job.  Moreover, 
there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Right lower extremity radiculopathy

The Veteran's service-connected right lower extremity 
radiculopathy has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 8520.  38 C.F.R. 
§ 4.124a.  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost. 
When there is incomplete paralysis, a 60 percent rating is 
in order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 20 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," "moderately severe," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).  The Board observes that "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition 
(1988), 1262.  "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is defined as "extremely intense."  Id., page 1071.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to the 
partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8730 (2009).

On April 2006 VA medical examination, the Veteran complained 
of pain radiating into the right lower extremity that was 
associated with some numbness to the right big toe and right 
second toe.  Objectively, there was decreased sensory 
deficit in the right leg and heel as well as the right knee.  
There were subjective decreased sensory deficits on the 
lateral aspect of the right leg going down to the foot 
including the big toe and second toe.  Radiculopathy to the 
right lower extremity was diagnosed.

On August 2007 VA medical examination, the Veteran described 
radiculopathy into the right lower extremity starting in the 
right buttock and extending to the front of the right knee 
and shin bones to the toes.  The pain prevented the Veteran 
from doing her regular daily activities.  She needed some 
help with housework and required particular help with yard 
work.  She also indicated that she used to walk around the 
block but no longer did.  The Board observes that the 
service-connected low back disability is also responsible 
for the Veteran's physical limitations.  The low back 
disability is discussed immediately below.  Objective 
neurological findings revealed no atrophy of the lower 
extremities.  Lower extremity strength was 4/5, midcalves 
were equal and symmetrical.  There was sensory dullness on 
the anterior aspect of the right lower leg and the right bog 
toe.  There was no sensory deficit on the left.  Reflexes 
were equal bilaterally.  The diagnosis was of radiculopathy 
of the right lower extremity.

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted before August 20, 2007 because 
the Veteran's symptoms appeared to be "mild" in nature 
before that date.  Her radiculopathy produced symptoms, but 
it did not seem to impede her activities.  Effective August 
20, 2007, a 20 percent evaluation is warranted because the 
evidence as of that date shows consistent symptoms, dullness 
of sensation, as well as difficulties in performing 
household tasks, yard work, and exercise.  It is for the 
foregoing reasons that the Board finds that her disability 
picture is "moderate" beginning on August 20, 2007, the date 
of the second VA medical examination detailed above.  

In the Board's view, a 40 percent or a 60 percent evaluation 
is not for application at any time during the appellate 
period because the Veteran's disability picture has never 
been "severe."  Indeed, she can ambulate, perform some 
housework, has 4/5 lower extremity strength bilaterally, and 
has no muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520; Fenderson, supra.

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  With respect to the first prong of Thun, 
the evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected right lower extremity 
radiculopathy is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's right lower 
extremity radiculopathy with the established criteria found 
in the rating schedule for sciatic nerve abnormalities shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for her right 
lower extremity radiculopathy.  Indeed, it does not appear 
from the record that she has been hospitalized at all for 
that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that right lower extremity radiculopathy markedly impacted 
her ability to perform her job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose, 4 Vet. App. at 363 (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.

Lumbosacral degenerative disc disease status-post one level 
fusion 

The Veteran's service-connected lumbosacral degenerative 
disc disease status-post one level fusion has been rated 10 
percent disabling before July 6, 2009 and 20 percent 
disabling effective July 6, 2009 percent disabling by the RO 
under the provisions of Diagnostic Code 5010-5243.  
38 C.F.R. §§ 4.20, 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003 
(degenerative arthritis), arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).  For the purpose of rating disabilities due to 
arthritis, the lumbar spine is a group of minor joints 
ratable on parity with major joints.  38 C.F.R. § 4.45 
(2009).

The General Rating Formula for Diseases and Injuries of the 
Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 unless the 
latter is rated under the criteria pertaining to 
intervertebral disc syndrome.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

On VA examination in April 2006, the Veteran complained of 
low back pain.  During flare-ups of low back pain, the pain 
usually radiated into the right lower extremity.  Sometimes, 
there was nighttime low back pain that lasted two or three 
hours.  She used prescription strength analgesics to 
alleviate low back pain.  Prolonged walking, prolonged 
sitting, repetitive bending, and lifting more than 10 pounds 
exacerbated the Veteran's low back pain.  The Veteran did 
not use a back brace, cane, or any corrective device.  She 
indicated that her low back disability slowed her 
activities, but she was able to do household tasks with 
occasional help.  The Veteran's position as an instructor 
was sometimes affected because it required occasional heavy 
lifting.  Most of the time, the Veteran was able to work, as 
hers was a largely sedentary job.  The Veteran estimated 
that she had lost approximately three days of work due to 
her low back disability in the previous 12 months.  She 
denied any periods of incapacitation.  Objectively, forward 
flexion of the thoracolumbar spine was to 90 degrees with 
mild pain beginning at 70 degrees.  Extension was to 30 
degrees without pain, bilateral lateral flexion was to 35 
degrees with no discomfort, and bilateral rotation was to 35 
degrees without pain or discomfort.  There were no signs of 
fatigability, and the examiner assessed that during flare-
ups flexion would be limited to 70 degrees.  Also, the 
examiner suggested that during flare-ups, there would be 
only mild functional impairment.  Functional impairment 
manifested by pain would also be present at the end of the 
day according to the examiner.  The examiner diagnosed 
chronic low back strain secondary to degenerative disc 
disease of the lumbar spine at L4 and L5 status-post 
laminectomy and fusion with secondary extensive epidural 
fibrosis and secondary radiculopathy into the right lower 
extremity.

On August 2007 VA medical examination report, the Veteran 
reported chronic low back pain.  She hired out some 
housework and all of the yard work due to low back symptoms.  
She did not exercise.  The Veteran denied using a back brace 
or other assistive devices, but she indicated that she could 
not walk around the block and was mostly sedentary.  Indeed, 
she had to conduct her teaching while seated.  The Veteran 
reported losing "several days" from work due to 
incapacitation during the previous 12 months.  She used 
prescription analgesics for pain.  Forward flexion was to 70 
degrees with pain at 70 degrees, bilateral lateral flexion 
was to 30 degrees, extension was to 30 degrees, and 
bilateral lateral rotation was to 30 degrees.  Other than 
forward motion, thoracolumbar range of motion was without 
pain, fatigue, weakness, or lack of endurance.  Forward 
flexion was limited to 70 degrees due to pain.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
with radiculopathy into the right lower extremity.

On July 2009 VA orthopedic examination, the Veteran 
complained of low back pain and could walk one block before 
she felt pain.  She had five days of physician-sanctioned 
leave due to incapacitation during the previous 12 months.  
Pain worsened with bending, lifting, walking, and twisting.  
Walking caused flare-ups.  She used a cane but not a brace.  
She had problems with dressing the lower extremities but 
could perform personal grooming, bathing, and toileting.  
The Veteran continued to drive and work but discontinued all 
recreational activities.  Objectively, forward flexion was 
to 60 degrees with pain at 60 degrees, extension was to 12 
degrees with pain at 12 degrees, bilateral lateral flexion 
was to 15 degrees with pain at 15 degrees, and rotary motion 
was to 20 degrees on the right and 22 degrees on the left 
with pain at the extremes of motion.  The examiner estimated 
that there would be a 30 degree loss of flexion with acute 
flare-ups or repetitive motion.  Functional limitation after 
repetitive use would result in increased lumbar pain.  The 
examiner diagnosed lumbosacral degenerative disc disease 
status-post one level fusion with radiculopathy.

Before July 6, 2009, the Veteran's symptomatology did not 
rise to the level required for a 20 percent evaluation under 
Diagnostic Code 5243 and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  That would require a minimum of two weeks of 
incapacitating episodes in the previous 12 months, and the 
record does not reflect any pertinent 12 month period during 
which such extensive incapacitation took place.

The Board now will look to the General Rating Formula for 
Diseases and Injuries of the Spine.  Even under those 
criteria a 20 percent evaluation is not for application 
before July 6, 2009 because forward flexion is shown to have 
been to at least 70 degrees and because combined range of 
motion of the thoracolumbar spine is shown to have been 
greater than 120 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 Note (2) (explaining combined range of 
motion).  Furthermore, muscle spasm and guarding, gait 
abnormalities, and abnormal spinal contours were not evident 
on examination.

Effective July 6, 2009, an evaluation in excess of 20 
percent under Diagnostic Code 5243 and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not warranted because the next higher 
evaluation, namely 40 percent, would entail incapacitating 
episodes lasting a minimum of four weeks during a 12 month 
period, and that has not been shown.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an evaluation of 40 percent cannot be assigned 
because forward flexion of the thoracolombar spine is not 
limited to 30 degrees, and there is no apparent favorable 
ankylosis of the entire thoracolumbar spine.  It goes 
without saying, that unfavorable ankylosis has not been 
shown, and the 50 and 100 percent evaluations under the 
General Rating Formula for Diseases and Injuries of the 
Spine, therefore, need not be discussed.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  No 
additional compensation is warranted under the foregoing 
provisions because functional loss due to pain and weakness 
does not seem to have caused significant additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, although some fatigability is 
apparent, weakened movement and incoordination appear to be 
absent.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbosacral degenerative disc disease status-post 
one level fusion is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back disability with the established criteria found in the 
rating schedule for disabilities of the spine shows that the 
rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for her 
lumbosacral degenerative disc disease status-post one level 
fusion.  Indeed, it does not appear from the record that she 
has been hospitalized at all for that disability since 
surgery in 2004.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The Veteran sits while teaching, but she 
remains employed.  There is nothing in the record which 
suggests that lumbosacral degenerative disc disease status-
post one level fusion markedly impacted the Veteran's 
ability to perform her job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose, 4 Vet. App. at 363 (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Rice

A review of the record indicates that the Veteran has not 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service- connected 
disability (TDIU).  The United States Court of Appeals for 
Veterans Claims (Court) has held that entitlement to TDIU 
should be considered as part of the underlying determination 
of the appropriate initial disability rating to be assigned 
following the grant of service connection.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[W]e hold that a 
request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.").  

Because a claim of TDIU cannot be construed from a close 
reading of the record with respect to any of the issues on 
appeal herein, it need not be considered.  The Board is 
aware that the Veteran's low back disability and right lower 
extremity radiculopathy have caused some discomfort at work 
and have compelled the Veteran to teach while seated.  The 
Veteran, however, has had no periods of unemployment or 
prolonged, frequent, or unusual patterns of absenteeism 
caused by any of her service-connected disabilities.  As 
such, again, the matter of TDIU is not implicit in the 
record.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ), in 
this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Notice 
consistent with the Court's holding in Dingess was provided 
in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2006 that fully 
addressed all three notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains the service 
treatment records, VA clinical records, private medical 
records, and several VA medical examination reports.  
Significantly, neither the Veteran nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

A compensable rating for service-connected hypertension is 
denied.

Prior to August 20, 2007 an evaluation in excess of 10 
percent for right lower extremity radiculopathy is denied.

An evaluation of 20 percent for right lower extremity 
radiculopathy is granted effective August 20, 2007 subject 
to the laws and regulations governing the payment of 
veterans' benefits.

An increased rating for the service-connected lumbosacral 
degenerative disc disease status-post one level fusion is 
not warranted either before July 6, 2009 or as of that date.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


